EXHIBIT 10.25


 
Portions of this Exhibit 10.25 have been omitted based upon a request for
confidential treatment. This Exhibit 10.25, including the non-public
information, has been filed separately with the Securities and Exchange
Commission “*” designates portions of this document that have been redacted
pursuant to the request for confidential treatment filed with the Securities and
Exchange Commission.




[Boeing Letterhead]








November 12, 2009


6-5310-JLM-09-045


Mr. James Buch
Timet Metals Corporation
Vice President – Commercial
224 Valley Creek Blvd.
Suite 200
Exton, Pa 19341


Subject: Amendment  to the 2005 SBP


Dear Mr. Melville:


This letter shall serve as an amendment (the “First Amendment”) to those certain
“Special Business Provisions” fully executed between The Boeing Company
(“Boeing”) and Titanium Metals Corporation (“Seller”) as of August 2, 2005 (the
“2005 SBP”).  Simultaneously with the execution of this First Amendment, Boeing
and Seller are entering into a new “Special Business Provisions” (the “2009
SBP”) and a new “General Terms Agreement” (the “2009 GTA”) for the purchase and
sale of titanium products for the calendar years 2011-2015.  Capitalized terms
used herein, but not otherwise defined, shall have the meaning ascribed to them
in the 2005 SBP.


As part of entering into the 2009 SBP and 2009 GTA, Boeing and Seller desire to
amend certain provisions of the 2005 SBP related to (i) *, (ii) *, (iii) * (iv)
*.


By way of additional background, pursuant to Section 10.F.2 of the 2005 SBP,
Boeing has sent Seller notices *.  In addition, pursuant to Section 1.03 of
Attachment 1 to the SBP, prices for Products *.  Finally, pursuant to Section
16.2 of the 2005 SBP, under certain circumstances, Boeing agreed to *.


Now, therefore, in consideration of the foregoing premises and promises, each of
Boeing and Seller hereby agree that the 2005 SBP is amended as follows:


1.           * of the 2005 SBP is hereby amended by inserting a new sentence at
the end of the paragraph as follows:


*


2.           *.


3.           * of Attachment 1 to the 2005 SBP is hereby amended and restated in
its entirety as follows:


*


*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*

4.           *.


5.       Other than as set for in this First Amendment, the 2005 SBP remains in
full force and effect in accordance with its terms.


Please acknowledge your agreement to the foregoing terms by signing below.


Sincerely,


THE BOEING COMPANY, acting through its division,
BOEING COMMERCIAL AIRPLANES




By:           /s/ Jeffry L. Melville                  
                                                                
Name:      Jeffry L. Melville                            
                                                    
Title:        Procurement Agent                   
                                                      




ACCEPTED AND AGREED TO THIS 12th DAY of November, 2009:




TITANIUM METALS CORPORATION




By:           /s/ James Buch                            
                                                                
Name:      James Buch                                  
                                                                
Title:        Vice President – Commercial     
                                                                           



 
 

--------------------------------------------------------------------------------

 
